Celebrezze, C. J.,
dissenting. I must respectfully dissent from the majority decision in this case for two reasons. In*370itially, I submit that the signature requirement of Ohio Adm. Code 5717-1-08(C) is a reasonable requirement. Secondly, a layman/accountant who prepares notices of appeal from rulings of the Tax Commissioner is, in my estimation, engaging in the unauthorized practice of law.
As this court stated in Kroger Grocery & Baking Co. v. Glander (1948), 149 Ohio St. 120, 125:
“This rule, like those of other administrative agencies, issued pursuant to statutory authority, has the force and effect of law unless it is unreasonable or is in clear conflict with statutory enactment governing the same subject matter. State, ex rel. Kildow, v. Industrial Commission [1934], 128 Ohio St., 573, 580.”
Thus, unless the rule is unreasonable or statutorily infirm, it would be appropriate for a reviewing court to defer to the board’s expression of what it perceives to be the most effective way to manage its various responsibilities.
A notice of appeal from a decision of the Tax Commissioner must enumerate, in definite and specific terms, the precise legal errors asserted by the taxpayer. See Gochneaur v. Kosydar (1976), 46 Ohio St. 2d 59; Queen City Valves, Inc., v. Peck (1954), 161 Ohio St. 579. Ohio Adm. Code 5717-1-08(F)(2) provides:
“The notice of appeal shall set forth in clear and concise fashion all matters required by the section of the Revised Code pursuant to which the appeal is taken. Where the appeal is from a county board of revision, the appropriate department of tax equalization (DTE) form shall be used.”
Clearly, the notice of appeal requires the taxpayer to articulate the legal justification for an appeal. In order to make an informed decision to appeal to the Board of Tax Appeals, a taxpayer must be thoroughly familiar with the Revised Code and be able to analyze the manner that reviewing courts at all levels of the state judiciary have construed the tax statutes.
Any evaluation of the reasonableness of a rule must take into account the purposes it is designed to serve. Ohio Adm. Code 5717-1-08 (C) is designed to ensure that all appeals by a corporation are properly authorized by a responsible agent, i.e., an attorney, who is in a position to commit the corporation to the appeals process. Compliance with Ohio Adm. Code *3715717-1-08(0) also essentially guarantees that the assignments of error will be carefully reviewed and clearly drafted, thus expediting consideration of the taxpayer’s appeal.
In view of the foregoing goals, the attainment of which Ohio Adm. Code 5717-1-08(0) facilitates, I conclude that it is a reasonable rule and one that should be upheld on this appeal. It is my firm conviction that, absent clear constitutional or statutory grounds or other compelling circumstances, a reviewing court is not free to impose its notion of proper procedure on an administrative agency. To me, it would make more sense to leave the formulation of procedural rules to the Board of Tax Appeals itself, the very body to which the General Assembly delegated rulemaking responsibility under R. C. 5703.02(D).6 The board is in a much better position than we are to decide how, in light of its internal organization and docket considerations, it may best proceed to expedite the orderly flow of its business.
Although the case at bar is not a direct investigation of the unauthorized practice of law in Ohio, I am compelled to point out that the preparation and filing of a notice of appeal by a non-lawyer on behalf of appellant amounts to “the practice of law,” which this court defined in Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, paragraph one of the syllabus, as:
“The practice of law is not limited to the conduct of cases in court. It embraces the preparation of pleadings and other papers incident to actions and special proceedings and the management of such actions and proceedings on behalf of clients before judges and courts, and in addition conveyancing, the preparation of legal instruments of all kinds, and in general all advice to clients and all action taken for them in matters connected with the law. ” (Emphasis added.)
*372Furthermore, the court ruled in Special Master Commrs. v. McCahan (1960), 83 Ohio Law Abs. 1, a case in which a layman was enjoined from, inter alia, preparing notices of appeal from decisions of the Administrator of the Bureau of Workmen’s Compensation as follows at page 11:
“It is clear that a licensed attorney in the practice of law generally engages in three principal types of professional activity. These types are legal advice and instructions to clients to inform them of their rights and obligations; preparation for clients of documents and papers requiring knowledge of legal principles which is not possessed by an ordinary layman; and appearance for clients before public tribunals, which possess the power and authority to determine rights of life, liberty and property according to law, in order to assist in the proper interpretation and enforcement of law.”
Similarly, I submit that the preparation and filing of notices of appeal in the Board of Tax Appeals constitutes the unauthorized practice of law.
The argument that, in today’s corporate world, accountants are competent professionals who are capable of filing notices of appeal, unfortunately, misses the point. The point is based upon the ethical principles embodied in the Code of Professional Responsibility EC 3-3:
“A non-lawyer who undertakes to handle legal matters is not governed as to integrity or legal competence by the same rules that govern the conduct of a lawyer. A lawyer is not only subject to that regulation but also is committed to high standards of ethical conduct. The public interest is best served in legal matters by a regulated profession committed to such standards. The Disciplinary Rules protect the public in that they prohibit a lawyer from seeking employment by improper overtures, from acting in cases of divided loyalties, and from submitting to the control of others in the exercise of his judgment. Moreover, a person who entrusts legal matters to a lawyer is protected by the attorney-client privilege and by the duty of the lawyer to hold inviolate the confidences and secrets of his client.” See, generally, Simons v. Bellinger (C.A.D.C. January 4, 1980), Slip Opinion, No. 77-2012. Accordingly, the accountant in the case at bar is subject to being enjoined, in an appropriate proceeding, from the practice of law in Ohio.
*373The majority opinion, while conceding that Ohio Adm. Code 5717-1-08(C) is a reasonable rule, attacks the sanctions imposed for ignoring the rule. I must ask my brother justices, then, what good it does to have a rule in the first place if it is not going to be enforced?
As this court recently ruled in Vorisek v. North Randall (1980), 64 Ohio St. 2d 62, 65, a case which upheld a local rule of the Eighth District Court of Appeals:
“While the sanction of dismissal is an extreme measure, not to be indiscriminately applied, the line must be drawn so that Local Rules continue to be respected and the threat of sanctions continues to be an effective deterrent to the rampant disregard of those rules.”
The sentiments expressed in Vorisek v. North Randall, supra, are even more pertinent in the case at bar since Ohio Adm. Code 5717-1-08(C) is published statewide, applies statewide and, as far as I am concerned, must be enforced statewide.
In conclusion, I would uphold Ohio Adm. Code 5717-1-08 (C) as a rational technique of tax-practice management designed to improve the efficiency of the Board of Tax Appeals. The rule should not be invalidated simply because the justices of this court would have authored a different rule if they had been members of the Board of Tax Appeals. It is precisely this type of Monday-morning quarterbacking, where a reviewing court upholds some administrative rules but not others, that encourages disregard for all administrative rules.
Accordingly, I would affirm the decision of the Board of Tax Appeals.
Locher and Dowd, JJ., concur in the foregoing dissenting opinion.

 R. C. 5703.02 provides:
“There is hereby created the board of tax appeals, which shall exercise the following powers and perform the following duties:
(( * % #
“(D) Adopt and promulgate in the manner provided by section 5703.14 of the Revised Code all rules relating to the procedure of the board in hearing appeals it has the authority or duty to hear, and to the procedure of officers or employees whom the board may appoint; provided that section 5703.13 of the Revised Code shall apply to and govern the procedure of the board.”